CALOGERO, J.,
concurs. I am inclined to deny the State’s application, believing that the ruling of the trial judge was correct. However, inasmuch as a majority of the court is remanding the case for further proceedings and in effect, deferring an ultimate determination as to the validity of the plea of prescription, I will concur and withhold judgment on the merit of the prescription plea until we review a possibly more complete record to be made up in the trial court.
DENNIS, J., concurs in granting the writ.